Citation Nr: 0600268	
Decision Date: 01/06/06    Archive Date: 01/19/06	

DOCKET NO.  00-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left ear otitis 
media, tinnitus, and perforated tympanic membrane. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1971 to 
September 1974 and, after a break in service, from June 1975 
to October 1978.  The veteran's overseas service assignments 
were in Germany and Italy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

As a procedural matter, the Board notes that the veteran's 
initial claim for service connection for Meniere's disease 
was denied by the RO in March 1988.  The veteran was informed 
of this decision and his appellate rights and he did not 
appeal and that decision became final.  The veteran sought to 
reopen that claim in January 1999.  During the lengthy 
pendency of the appeal, considerable additional evidence was 
collected, including VA medical records, VA examinations, 
statements of private physicians, and the veteran's sworn 
testimony at two personal hearings.  The RO concluded that 
the evidence submitted and received since the time of the 
previous final denial of the veteran's service connection 
claim for Meniere's disease was new and material and reopened 
the veteran's claim.  The Board agrees with the RO's decision 
to reopen this claim.  

38 C.F.R. § 3.156 provides that a claimant may reopen a 
previously denied and final claim by submitting new and 
material evidence, meaning evidence not previously submitted 
which when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  At a minimum, the Board finds that the multiple 
statements submitted by private physicians in support of the 
veteran's claim satisfies the criteria for reopening, since 
those statements were not previously physically of record, 
and since those statements tend to support the veteran's 
claim.  New and material evidence on the claim for service 
connection for Meniere's disease having been submitted, the 
Board will consider that claim on the merits on the basis of 
all of the evidence on file, together with the veteran's 
additional claims for service connection for left ear otitis 
media, tinnitus, and perforated tympanic membrane.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  No objective medical or other competent evidence shows 
that the veteran manifested Meniere's disease or chronic left 
ear otitis media, tinnitus, or a perforated left tympanic 
membrane at any time during active military service.

3.  A preponderance of the competent and objective evidence 
on file is against the veteran's claim that he suffered a 
traumatic acoustic trauma through his proximity to the muzzle 
blast of a tank during service, which resulted in a 
perforated left tympanic membrane, with the subsequent 
secondary onset of Ménière's disease, chronic left otitis 
media and tinnitus as a result.

4.  A preponderance of the competent and objective evidence 
on file reveals that all of these claimed conditions had 
onset subsequent to the veteran's separation from service, 
and that they are entirely unrelated to any incident, injury 
or disease of active military service, including the 
veteran's service-connected mixed left ear hearing loss which 
was incurred in service.  


CONCLUSION OF LAW

Meniere's disease, left ear otitis media, left ear tinnitus, 
and a perforated left tympanic membrane were not incurred or 
aggravated in active military service, nor are they 
attributable to any injury or disease incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran's claim and the initial rating decision now on 
appeal from May 1999 preceded adoption of VCAA.  Nonetheless, 
in January 1998, the veteran was provided a notification of 
the evidence necessary to substantiate his claims, which 
specifically identified the types of evidence that he should 
submit, and he was offered assistance with a point of contact 
with any questions he might have.  During the lengthy 
pendency of this appeal, it is clear that the RO has 
collected all (and many duplicate) records of the veteran's 
treatment, evaluation and examination by VA.  The veteran has 
been provided multiple VA examinations which are adequate for 
rating purposes.  The veteran has submitted multiple private 
medical statements and has provided testimony at hearings at 
the RO in June 2000, and before the undersigned in September 
2005.  Additionally, the veteran has been provided all of the 
relevant laws and regulations governing his claims for 
service connection and the regulatory implementation of VCAA 
in multiple statements of the case issued in April and May 
2000, June 2001, and June 2005.  These statements of the case 
have specifically explained the type of evidence necessary to 
substantiate the veteran's claims, and gave clear reasons and 
bases that those clams had been denied.  An attempt to obtain 
records associated with Social Security benefits the veteran 
may have sought or obtained was met with a response that such 
records had been destroyed.  The veteran was most recently 
provided with formal VCAA notification in June 2005.  That 
notification again informed the veteran of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  At the present time, neither the veteran nor his 
representative have presented any argument that VA has failed 
to comply with the notice and assistance requirements of 
VCAA.  The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain specified diseases, including organic diseases of 
the nervous system, which are shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

Facts:  The veteran's physical examination for his initial 
enlistment in service in September 1971 contained no findings 
of left ear disability, but it is noteworthy that the 
audiometric entrance examination showed pure tone decibel 
thresholds for speech at 500, 1,000, 2,000, and 4,000 Hertz 
for the left ear all in excess of 20 decibels, indicative of 
some degree of hearing loss.  Right ear hearing was normal.  
Collectively, the veteran's service medical records do reveal 
that he often sought medical treatment and evaluation for 
various problems throughout his active military service.  His 
August 1974 physical examination for separation from his 
first enlistment noted that his ears and eardrums were 
normal.  There was no finding or diagnosis of any left ear 
disability.  Again, audiometric examination revealed that the 
pure tone decibel thresholds for the veteran's left ear 
relevant frequencies were all in excess of 20 decibels.  

The veteran's June 1975 physical examination for reenlistment 
again noted the veteran's ears and drums to be normal.  
Audiometric examination revealed that the pure tone decibel 
thresholds for the left ear were worse than for the right, 
but somewhat improved from his previous August 1974 
separation examination.  At that time, the veteran reported 
that he did not have frequent or severe headaches, dizziness 
or fainting spells, or ear, nose or throat trouble.  

During the veteran's second enlistment in August 1976, the 
records reflect that he presented for treatment, complaining 
of dizzy spells for two days.  It was noted that there was no 
dizziness to positional changes.  Examination revealed that 
the right tympanic membrane was clear, but the left canal was 
red and dull.  The impression was left otitis externa and 
left "SO."  The veteran was provided oral and topical 
antibiotics and there is no indication that he had any repeat 
episode of a left ear infection at any time during the 
remainder of service over the next approximate two years and 
two months until he was separated.  

The veteran's October 1978 examination for his final 
separation from service noted that the ears and drums were 
normal.  Again, audiometric examination revealed essentially 
normal right ear hearing, but all of the relevant pure tone 
decibel thresholds for speech were 20 decibels or greater for 
the left ear.  This examination report clearly documented 
left ear hearing loss which was noted to be both high and low 
frequency in nature.  There was an indication that the 
veteran would have been provided a special ear, nose and 
throat examination, but one was not provided.  In completing 
his own report of medical history at the time of his final 
separation, the veteran did affirmatively indicate that he 
had hearing loss.  He also affirmatively indicated that he 
did not have frequent or severe headache, dizziness or 
fainting spells, or ear, nose or throat trouble.  
Additionally, the veteran reported to the service physician 
at this time that his left ear hearing loss was "from driving 
truck."  

Immediately after service, the veteran filed a claim for 
service connection for hearing loss.  There was no claim for 
any associated symptoms of dizziness or vertigo or Meniere's 
syndrome or chronic otitis media or tinnitus or a perforated 
left tympanic membrane.  In the first VA examination after 
service in December 1978, the veteran's left ear hearing loss 
was confirmed, but the physical examination accompanying 
audiometric examination included the veteran's statement that 
"I have no symptoms from my hearing loss."  Examination at 
that time did not find or diagnose dizziness or vertigo or 
Meniere's or otitis or tinnitus or a perforated left tympanic 
membrane.  Service connection for left ear hearing loss, as 
clearly documented during service, and in the first VA 
examination after service, was granted in the initial rating 
decision on file in February 1979.  

The first documented instance of a problem with the veteran's 
left ear is noted in a June 1975 VA outpatient treatment 
record.  The veteran complained of left ear wax build up with 
pressure and pain and inspection revealed an "acute otitis 
media."  This was eight months after the veteran was 
separated from service.  The following month in July 1979, 
follow-up treatment specifically noted "no tinnitus or 
dizziness." By September 1979, follow-up treatment noted no 
further evidence of acute or chronic left ear infection.  In 
March 1980, it was noted that there was no infection, 
otorrhea or vertigo and examination revealed the right 
tympanic membrane intact and mobile, but the left tympanic 
membrane was retracted.

The veteran next sought treatment for his left ear in 
November 1980 complaining of pressure in the ear.  He denied 
drainage and an inspection of the ear revealed no pathology.  
The left ear showed a hyperemic area due to his cleaning of 
the ear with cotton Q-tips and he was told to stop using Q-
tips.  

The following year in July1981, the veteran telephoned 
requesting medication for ear infection.  He denied any 
drainage but said the ear was sore and inflamed.  The veteran 
said he was unable to come in due to work responsibilities 
and there is no indication that medication was provided based 
upon this telephone call.  

In July 1982, VA outpatient treatment records document the 
second observed infection of the veteran's left ear following 
service separation.  The right ear was fine, but the left 
showed some inflammation posteriorly.  He was provided 
antibiotics and the assessment was probable recurrent otitis 
media.  This first diagnosis of "chronic" otitis is 
documented over three years after the veteran was separated 
from service.  However, VA outpatient treatment in September 
1982 noted that the "ear canals and membranes are clear."  

In January 1983, an outpatient treatment record contains the 
veteran's first report of a "1978 exposure to gun blast while 
on tank in service"(italics added).  Examination revealed a 
yellowish-type mask at the inferior portion of the left 
tympanic membrane.  Impression was a mild unilateral 
conductive hearing loss for the left ear with extreme 
negative middle ear pressure.  The veteran was referred by 
the audiologist to the ear, nose, and throat clinic.  Upon 
examination in the clinic, there were no reports of tinnitus 
or vertigo.  Examination revealed both tympanic membranes to 
be clear; the right was mobile, and the left was hypermobile.  
The impression was conductive hearing loss and the veteran 
was to be provided mastoid X-rays to rule out the possibility 
of a cholesteatoma.  A separate outpatient treatment record 
from the same day in January 1983 contains the veteran's 
history of gradual left ear hearing loss with "no known ear 
trauma."  Otoscopic examination was unremarkable and the 
tympanic membranes were intact.  

A mastoid series of X--ray studies performed in July 1983 
noted that the right side was normal and that the internal 
auditory canals were both normal, but there was a vague 
radiolucency seen in the superior aspect of the left mastoid 
which conceivably could be due to a cholesteatoma.  A 
cholesteatoma is a cyst-like mass, most common in the middle 
ear and mastoid, associated with chronic infection of the 
middle ear.  

Following records of the veteran's treatment through the 
middle of 1983 there are no records of the veteran being seen 
for his ears until November 1986 at which time the veteran 
reported decreasing hearing in the left ear "after an 
explosion."  At this time he reported being involved in a 
motor vehicle accident 21 months earlier and receiving a neck 
injury.  Examination revealed that the right ear was normal 
and the left tympanic membrane was normal except for a noted 
adherence at the promontory.  Surgical intervention was 
discussed and offered but the veteran did not want surgery at 
that time.  

The veteran was next apparently seen in October 1987, where 
he now reported episodes of dizziness occurring when he was 
first lying down.  There were noted left tympanic membrane 
changes and the assessment was labyrinthitis.

The veteran was provided a VA examination in December 1987 
where it was noted that the veteran had not worked since 1985 
due to an automobile accident.  Examination revealed the 
right ear to be normal, and the left had a slight effusion 
and scar tissue at the anterior inferior quadrant of the 
tympanic membrane.  Little detail of actual examination was 
reported, but the diagnosis was Meniere's syndrome and otitis 
media with effusion.  

March 1988 records from the Butterworth Hospital include a 
report of diagnostic testing of the veteran's ears.  This 
testing revealed left ear to be within the normal range but 
right ear testing with a large "SP amplitude" was suggestive 
of right ear's Meniere's disease.  

VA audiometric examination in April 1988 included the 
veteran's description of an earlier motor vehicle accident 
with back and neck injury for which he had apparently had 
blackouts and been provided Dilantin, a medication for 
seizures.  The veteran also reported Meniere's disease and 
dizziness with vertigo and nausea.  This audiometric 
examination simply consisted of audiological testing 
revealing left ear hearing loss with normal right ear 
hearing.

In January 1999, a private physician wrote a statement for 
the veteran indicating that the veteran had "a history of 
perforation injury to the left ear."  The veteran had several 
episodes of left otitis in the past several years and this 
physician concluded that the frequent episodes of otitis were 
related to the old perforation injury.  

February 1999 VA outpatient treatment records contain the 
veteran's report of experiencing an acoustic trauma secondary 
to a tank firing in "1973."  Microscopic examination of the 
left tympanic membrane revealed the upper portion to be 
within normal limits, but the lower portion appeared to be 
somewhat retracted, perhaps even down to the cochlear 
promontory.  The examiner wrote that he could not see the 
drum move and that he didn't see any perforation although he 
looked very carefully for one.  The impression was conductive 
hearing loss, tinnitus and dizziness.

In March 1999, a private physician (JBG) wrote a statement 
for the veteran indicating that he had first seen him the 
previous month.  This physician wrote that the veteran had "a 
history of perforation of the left ear from a blast injury 
that occurred during the Vietnam war" with multiple bouts of 
subsequent ear infections.  He also restated the veteran's 
own reports of having dizziness, tinnitus or a buzz, vertigo, 
nausea, and a mixed hearing loss.  He reported that he could 
not really get the left tympanic membrane to move much at 
all, which "could be because there is a perforation that is 
so small that we cannot see it."  The volume of the left ear 
canal was 3.5cc which could indicate there was a perforation.  
He concluded that the veteran's noise-induced hearing loss 
included a left eardrum perforation which could not be 
observed, but that tests indicated its existence.  

In June 2000, the same physician (JBG) wrote that he had 
reviewed all of the veteran's medical records which were 
presented to him and understood that there was a debate as to 
whether his symptoms were related to "his ear injury."  
This physician concluded, based upon his past experience, 
that there was a direct relationship between "the injury that 
you sustained" and symptoms of hearing loss, and persistent 
perforation.  

In February 2001, this same physician (JBG) wrote that he had 
reviewed all of the medical records and that he "understood 
your symptoms are related to your ear injury."  It was his 
clinical opinion that there was a direct relationship between 
current findings and the "injury that you sustained or 
reported to have sustained while in the military service."  
He wrote that a blast injury can cause nerve hearing loss 
with perforation of the eardrum, and that perforation is 
often very resistant to healing.  

In May 2002, the same physician (JBG) wrote that while he 
understood "the military wants to say that your hearing loss 
and ear symptoms are not related to the exposure of the ears 
to the events that occurred in the military,"...."it is my 
clinical opinion that it is."  

In January 2004, the same physician wrote that he had a 
chance to review the veteran's medical records before 
providing a diagnosis.  He wrote that the veteran was 
"subject to a blast injury in the service."  "The blast 
caused a perforation of the eardrum and this caused nerve 
hearing loss and tinnitus.  This physician stated that he 
felt there was a direct correlation between "the explosive 
noise trauma you received in the military, the perforation 
and the subsequent symptomatology of tinnitus, on and off 
again vertigo and hearing loss."

In June 2000, the veteran testified at a personal hearing at 
the RO.  He claimed that all of his left ear symptoms began 
during service and had been chronic since service separation.  
He said his hearing loss occurred sometime in 1974 when he 
was assigned for nine months at Fort Knox, Kentucky.  This 
was when he had his first bout with dizziness and vertigo.  
He said he went to the doctor at that time, but could not 
find any record of it in his service medical records.  

In July 2000, the veteran was provided with a VA audiometric 
examination.  The audiologist reviewed the veteran's clinical 
history and noted that the only difference in the audiometric 
examinations of the veteran's left ear at induction in 1971 
and final separation in 1978 was that there had been an 
improvement of 5 decibels at 2,000 Hertz and a decrease of 5 
decibels at 4,000 Hertz, which "would not be a significant 
change."  Current examination showed an improvement in the 
left ear in the lower and mid range while the higher 
frequency range at 2,000 Hertz and higher was essentially 
unchanged from discharge.  The right ear remained normal 
during service and thereafter until present.  The audiologist 
noted the existence of a possible small pinhole perforation 
in the left ear "indicated by large hard-walled cavity."  

In September 2000, the veteran was provided a VA examination 
with a specific request for opinions and claims folder 
review.  The report indicates that the claims folder was 
reviewed by the examiner.  The veteran reported being exposed 
to a blast injury while stationed at Fort Knox, Kentucky, 
which resulted in severe left ear tinnitus which had been 
persistent since that time.  He related no fluctuation in the 
tinnitus or in the hearing loss, except when he had ringing 
in the ears related to dizziness.  He also suffered a motor 
vehicle accident in 1985 after which the records indicated he 
did have some clinical worsening of his hearing.  It was 
noted that starting in 1979, after discharge from the 
service, he began having recurrent ear infections described 
as otorrhea requiring antibiotics.  Subsequently he also 
complained of vertigo which was rotary in nature and lasting 
in general from one to one and one half minutes.  During the 
last 20 years he had approximately three episodes which were 
greater than 30 minutes in length, and associated with nausea 
and possible ringing in the ears.  He reported current 
episodes of vertigo at one per month, which were not 
positionally related, and he had gone over one year without 
such episodes.  He also complained of a constant imbalance 
and unsteadiness.  Examination revealed that the external ear 
canals were normal bilaterally.  The right tympanic membrane 
was normal, but the left was retracted with significant 
adhesions in the anterior quadrant, and retraction toward the 
Eustachian tube, but with the entire drum visible.  
Posteriorly, the left drum was mobile.  There was no evidence 
under binocular microscopy at high resolution of any 
perforation.  Peroneal nerves were grossly intact and there 
was no spontaneous or positioning nystagmus.  Gait was normal 
during non-observed ambulation.  

During various maneuvers conducted during this examination, 
including finger-to-nose, rapid alternating hand movements, 
and fine dextrous movements of the hands, the patient 
"demonstrated significant malingering behavior."  The 
physician wrote that the veteran "grossly misrepresented this 
exam as well as other fine cerebellar tests."  There was no 
evidence of perforation or traumatic injury to the external 
or middle ear.  The physician wrote that the veteran's 
history of episodic dizziness and episodes were significantly 
short to be accurately described as Meniere's disease spells.  
The actual etiology was uncertain.  The onset was subsequent 
to the veteran's separation from service.  The veteran's 
complaints of chronic unsteadiness were of uncertain 
etiology, but were not consistent with peripheral vestibular 
otologic etiology.  The diagnosis was left-sided 
sensorineural hearing loss, and atelectatic otitis media 
secondary to Eustachian tube dysfunction.  The physician 
stated that the veteran's recurrent ear infections were 
nontraumatic in etiology, and the onset postdated his 
military service.  He diagnosed a chronic dizziness of non-
otologic origin, and an episodic dizziness of possible 
otologic origin although atypical of Meniere's disease.  He 
also diagnosed malingering with objective misrepresentation 
of balance function testing.  He wrote that it was not likely 
that the single occurrence of ear infection during service in 
August 1976 showed manifestations of the later diagnosed 
otitis media of the left ear and Meniere's disease.  

The veteran provided the report of a private audiological 
examination conducted in July 2001.  This report confirmed 
the veteran's normal right ear hearing and abnormal left ear 
hearing.  It also reported that an otoscopic examination 
revealed a perforation in the left tympanic membrane.  

A May 2003 VA audiometric examination again revealed left ear 
hearing loss but did note that tympanometry revealed normal 
inner ear function in both ears.  

The veteran submitted an August 2005 statement from a private 
physician (TCT) which stated that the veteran had "a history 
of blast injury to the left ear secondary to tank fire."  He 
wrote that this blast injury caused left ear tympanic 
membrane perforation leading to hearing loss and tinnitus.  
He also wrote that the veteran had "developed Meniere's 
disease, which can be associated with loud acoustic trauma."  
He wrote that "after reviewing military medical records and 
current medical reports, it is at least as likely as not that 
all or any of the conditions are related to the trauma you 
received while serving in the U.S. Army."  

The veteran also testified in a hearing before the 
undersigned at the RO in September 2005.  The representative 
opened the hearing with a statement that the veteran 
sustained a left ear trauma "during an explosion while [the 
veteran] was in a tank in Vietnam."  The veteran corrected 
his representative's statement by stating that this in fact 
had occurred in 1974 at Fort Knox, Kentucky.  He reported his 
belief that he sustained an immediate traumatic perforation 
of the left tympanic membrane, and that all of his current 
ear symptoms had directly resulted from this incident.  

Analysis:  The Board finds that a preponderance of the 
evidence on file is against the veteran's claims for service 
connection for Meniere's disease, and left ear otitis media, 
tinnitus, and chronic perforated tympanic membrane.  The 
central and pivotal contention by the veteran in advancing 
these claims is his statement that while serving as a driver 
for a senior officer during service, he was exposed to the 
muzzle blast from a tank and that this resulted in an 
immediate traumatic injury to the ear including a perforated 
left tympanic membrane, and that this traumatic injury either 
immediately resulted in or eventually caused of his claimed 
symptoms of dizziness, vertigo and nausea associated with a 
diagnosis of Meniere's disease, chronic left ear otitis 
media, left ear tinnitus, and a recurrent left tympanic 
membrane perforation.  There is, however, a complete absence 
of any objective evidence, beyond the veteran's statements, 
which confirms that this incident actually occurred during 
service as reported by the veteran.  The detailed 
chronological review of the objective medical records on 
file, as provided in detail above, do not corroborate but do 
contradict the veteran's statements and argument.

There is certainly no service medical record documenting that 
the veteran sustained a traumatic left ear injury from 
acoustic trauma during service.  The records do show that in 
addition to a primary specialty of hospital food service, the 
veteran did perform duties as a transport operator.  The 
veteran was stationed at Fort Knox, Kentucky, which is known 
to be an Army Armor facility.  Beyond that, there is simply 
no objective evidence that the veteran sustained such 
traumatic injury to his ear or that he sought treatment for 
such injury contemporaneous with the most often reported date 
in 1974, or at any time thereafter.

It must be noted that the evidence on file clearly reveals 
that the veteran had left ear hearing loss at the time he was 
initially enlisted for service in 1971, long before the 
veteran's reported trauma.  Multiple audiometric examinations 
show that the veteran's left ear hearing loss, though 
somewhat variable, did not significantly increase in severity 
at any time during service.  Although the veteran claims to 
have sought treatment for his left ear injury at the time it 
occurred, there is no such record of such treatment and a 
careful review of the service medical records does not result 
in any indication that they are in any way incomplete.  To 
the contrary, these records reveal that the veteran readily 
and often sought treatment for various problems throughout 
his military service.  The veteran certainly sought treatment 
on various occasions throughout the remainder of his military 
service from 1974 until separation in October 1978, and it is 
remarkable that these records contain not a single complaint, 
treatment or finding for a traumatically perforated left 
tympanic membrane or other likely residual of a blast injury 
as reported.  Indeed, some two years later in August 1976, 
the veteran presented a complaint of dizzy spells for two 
days but there is no indication in this record entry that he 
then noted a severe traumatic left ear injury some two years 
earlier.  Examination of the ears at that time showed only 
that the left tympanic membrane was red and dull and the 
impression was left otitis externa and left "SO."  
Additionally, aside from routine audiometric examinations 
confirming left ear hearing loss which existed at the time 
the veteran was enlisted for service, this August 1976 entry 
is the only notation of a complaint or treatment for the 
veteran's left ear at any time during all of his years of 
active military service.  The service medical records simply 
contain no other complaints or findings of dizziness, 
vertigo, nausea, chronic ear infections, tinnitus, or a 
perforated left tympanic membrane.  

It is also noteworthy that the veteran's service separation 
examination from his first enlistment in August 1974 noted 
that the ears and drums were normal.  At the time of the 
veteran's June 1975 examination for reenlistment in service, 
the ears and drums were again found to be normal and the 
veteran, himself, in completing the medical history, noted no 
frequent or severe headache, no dizziness or fainting spells, 
no ear, nose, or throat trouble, and no hearing loss.  At the 
time of the veteran's examination for final separation from 
service in August 1978, the veteran's ears and drums were 
again noted to be normal and he again noted on his own 
personal history that he did not have frequent or severe 
headache, did not have dizziness or fainting spells, and did 
not have ear, nose or throat trouble.  He did report hearing 
loss which was specifically noted by the examining physician 
to have been reported by the veteran as "from driving truck."  
There is a complete absence of any objective evidence of a 
traumatic perforation of the left tympanic membrane during 
service in 1974 or any of the reasonably foreseeable 
immediate residuals that would have resulted from such 
traumatic injury.  

The veteran immediately claimed hearing loss after final 
service separation, but no other symptoms consistent with 
those now claimed.  The first VA examination in December 1978 
contains the veteran's report of having "...no symptoms from 
my hearing loss."  

The first objective finding of a subsequent left ear 
infection following service separation was in June 1979, 
nearly three years after the veteran's single, acute episode 
noted during service in August 1976.  Treatment records for 
that episode specifically note no reported tinnitus and no 
reported dizziness.  That episode was entirely resolved by 
September 1979.  The veteran next complained of left ear pain 
over a year later in November 1980 at which time the eardrum 
was shown to have been abraded by the veteran's use of Q-tips 
and he was told to stop this practice.  It was not until 
January 1982, that there was a medical finding of "recurrent" 
otitis media.  However, in September 1982, the ear canals and 
tympanic membranes were both clear.  In January 1983, the 
veteran reporting "no known ear trauma."  The first 
diagnostic study finding of a likely defect in the left ear 
was a June 1983 X-ray studies of the mastoid which reported a 
vague radiolucency which could be due to a cholesteatoma, a 
cyst-like mass, associated with chronic infection of the 
middle ear.  The first clinical notations of a perforated 
tympanic membrane and of complaints of vertigo and dizziness 
consistent with a diagnosis of Meniere's disease occur in 
1985, some seven years after the veteran was separated from 
service, and the first complaints of tinnitus occurred three 
years later in 1998.  

This objective medical evidence from during service and in 
the years thereafter shows a progression of events 
demonstrating that the veteran developed a chronic left ear 
infection or otitis several years after service separation 
and that this chronic ear infection eventually resulted in 
left ear pathology including cholesteatoma and/or possible 
chronic perforation which progressed to the point of possibly 
causing dizziness and vertigo consistent with a diagnosis of 
Meniere's disease and eventual chronic left ear tinnitus.  
This, of course, is contrary to the veteran's claim of 
incurring a traumatic left ear acoustic trauma resulting in 
immediate perforation which was then followed by the 
development of chronic ear infections, tinnitus, and 
Ménière's symptomatology.  

Additionally, the Board finds, in this regard, that the 
veteran's reported statements regarding the onset and 
chronology of left ear disability are neither consistent nor 
entirely credible.  At various times throughout the 
documented clinical history, although the veteran has most 
often reported that this incident occurred during service in 
1974, at other times he has reported other dates.  Although 
he has most often argued that he sustained a left ear trauma 
from the muzzle blast of a tank, in January 1983, it appears 
that he reported exposure to a gun blast "while on tank in 
service."  In November 1986, he reported that the trauma 
resulted from "an explosion."  The veteran's first, of many, 
letters in support of claim received by Dr. JBG clearly 
reported that the veteran had provided him with a history of 
sustaining a perforation of the left eardrum from "a blast 
injury that occurred during the Vietnam war...."  The veteran's 
representative in his most recent hearing before the 
undersigned commenced his opening statement arguing that the 
veteran had sustained an acoustic trauma during an explosion 
while he was in a tank in Vietnam."  Although it is 
reasonable to expect some variability in a claimant's reports 
of history and symptoms which may have occurred many years in 
the past, the Board does not find that the inconsistencies 
reported in the objective record are entirely errors of 
memory or transcription.  In this regard, it is noteworthy 
that during the most comprehensive examination on file which 
included a complete review of the clinical history conducted 
by VA in September 2000, the physician clearly reported that 
the veteran demonstrated significant intentional malingering 
behavior and grossly misrepresented balance function and 
other fine cerebellar testing.  

The veteran's demonstrated inconsistency and lack of 
credibility in certain aspects of advancing his present 
claims, along with the disparity in the clinical chronology 
of symptoms and findings between the veteran's reports and 
those objectively documented in the claims folder, lead the 
Board to conclude that the veteran's reported incident of 
acoustic trauma during service may not be accurate or 
entirely truthful.  

Additionally, while there are multiple private medical 
opinions and statements on file, the Board does not find them 
to be particularly probative of the central issue presented 
in this appeal, because each statement provided clearly bases 
its nexus opinion relating current disability to the 
veteran's military service solely upon the veteran's own 
uncorroborated history of receiving a blast acoustic trauma 
during such service.  While many of these statements begin by 
reciting that all available medical records were reviewed, 
none of them identify any particular objective evidence 
corroborating the veteran's exposure to a blast acoustic 
trauma.  The Board has never been presented such evidence, 
and can only reasonably presume that the veteran would have 
submitted such evidence if he possessed it. 

In January 1999, Dr. LB wrote that the veteran had a history 
of perforation injury to the left ear and that he concluded 
that the veteran's chronic left otitis was related to this 
old perforation injury.  This doctor had not seen the veteran 
prior to December 1997, did not report to have reviewed any 
of the historical record in the veteran's case, and did not 
relate any left ear pathology or disability to any incident, 
injury, or disease of the veteran's active military service.  

In March 1999, and in a series of additional addendums to the 
initial statement, Dr. JBG wrote that the veteran had a 
history of perforation of the left ear from a blast injury 
that had occurred during the Vietnam war.  He concluded that 
this blast injury resulted in a perforation of the left ear 
(revealed by testing but not by observation), and that this 
initial injury led to the veteran's subsequent 
symptomatology.  His subsequent addendums stated that he had 
personally reviewed "all of your medical records that were 
presented to our office."  And that it remained his clinical 
opinion that there was a direct relationship between the 
injury the veteran sustained and a perforation, hearing loss, 
and vertigo symptoms.  A March 2001 addendum noted that he 
"understood" that the veteran's symptoms were related to his 
ear injury and that it was his opinion that there was a 
direct relationship between this injury "that you sustained 
or reported to have sustained" during military service.  In 
January 2004, he wrote that the veteran was "subject to a 
blast injury in the service."  However, at no time in any of 
these statements did Dr. JBG indicate what documentary or 
objective evidence he reviewed to support his conclusion that 
the veteran actually did sustain a blast injury to the left 
ear during service.  The claims folder itself including all 
records and evidence assembled during the lengthy pendency of 
this appeal contains no such evidence.  

The same is true for the most recently submitted statement by 
Dr. TCT in August 2003.  Again, this doctor wrote that "after 
reviewing military medical reports and current medical 
reports," he concluded that all of the veteran's current 
left ear disabilities were related "to the trauma you have 
received while serving in the U.S. Army."  This doctor also 
does not indicate what, if any, objective evidence he used to 
support a finding that the veteran incurred an acoustic blast 
injury during service, and the Board is aware of no such 
record.  The Board can only conclude that this medical 
statement is also based entirely upon the veteran's own 
report of incurring such injury during service, and this 
statement also fails thereby to warrant any particular 
probative value.  

Any clinical opinion based solely on a report of history of 
incidents or traumas provided solely by his patient is only 
as accurate as the underlying history provided by the patient 
himself.  Because these private medical opinions are based 
solely upon the veteran's own report of acoustic trauma, they 
lack a sufficient foundation to be provided any significant 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  

In contrast and contradiction to the medical statements 
submitted by and on behalf of the veteran just discussed, the 
veteran was provided a VA examination by a qualified VA 
physician which included a documented review of all of the 
clinical evidence on file in the veteran's claims folder.  
This physician, in his report of examination, discusses the 
objective clinical history in the veteran's claims folder.  
Based upon a review of that clinical history and current 
examination, this doctor concluded that it was not likely 
that the single August 1976 report of an acute otitis during 
service constituted the onset of later chronic otitis media 
and Meniere's disease.  He found that the veteran had an 
atelectatic otitis media which was in fact secondary to a 
Eustachian tube dysfunction and that the recurrent ear 
infections resulting from this was nontraumatic in etiology 
and that its onset postdated the veteran's military service.  
He also concluded that the veteran had some form of chronic 
dizziness of a non-otologic origin and that he also had some 
episodic dizziness of a possible otologic origin which was 
atypical of Meniere's disease.  This physician did not 
confirm any current diagnosis of an actual perforation or of 
Meniere's disease itself.  Finally, this doctor found that 
the veteran affirmatively malingered with objective 
misrepresentation of certain testing performed in conjunction 
with the examination.  

The Board thus finds that a preponderance of the objective 
medical record itself and the competent clinical opinion on 
file is against such finding.  The Board would note that had 
the veteran actually incurred a traumatic injury to his left 
tympanic membrane during service from the close proximity to 
the muzzle blast from a tank or to any other similar 
traumatic injury, the subsequent onset of chronic ear 
infection and inner ear pathology with a chronically 
reappearing perforation with subsequent symptoms of dizziness 
and vertigo consistent with a diagnosis of labyrinthitis 
and/or Meniere's disease would in fact be entirely consistent 
with such an initial injury.  Any competent physician being 
presented with the fact of such injury might reasonably 
conclude that all such symptoms and disability logically 
flowed from such injury.  However, in this case, the 
preponderance of the objective evidence on file is against a 
finding that the veteran sustained such injury at any time 
during active military service.  The clinical chronology of 
the events do not show that a chronic perforation from 
acoustic trauma or other causation preceded the onset of all 
subsequent symptoms.  Instead, the clinical chronology shows 
that the veteran manifested chronic infections subsequent to 
service separation and that these infections resulted in 
inner ear pathology which later resulted in tympanic membrane 
perforation and symptoms consistent with a diagnosis of 
Meniere's disease, and tinnitus.  

There are clinical reports which include findings and 
diagnoses of Ménière's disease and a perforated left tympanic 
membrane on file, and there are also competent clinical 
records which do not result in such findings.  Whether or not 
these are proper diagnoses is irrelevant in this case since 
it is clear that all of the veteran's claimed disabilities 
arose subsequent to service from incidents unrelated to 
service.  

As a final note, the Board would point out that the veteran 
is in fact service connected for left ear hearing loss which 
was well documented at the time the veteran was initially 
enlisted for service in 1971 throughout the time he was 
finally separated from service in October 1978, without any 
significant increase in disability during service.  This left 
ear hearing loss clearly preceded the veteran's reported 
traumatic injury during service.  This hearing loss has 
consistently been referred to as a mixed sensorineural and 
conductive hearing loss.  The Board can find, however, no 
causal connection between the veteran's service-connected 
hearing loss and all of the additionally claimed left ear 
disabilities at issue in this appeal.


ORDER

Entitlement to service connection for Meniere's disease, and 
left ear otitis media, tinnitus, and perforated tympanic 
membrane are denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


